EXHIBIT 10.40

SEPARATION AGREEMENT AND RELEASE

This document is a SEPARATION AGREEMENT AND RELEASE (this “Release Agreement”)
and is between FERRO CORPORATION (“Ferro”) and James F. Kirsch (“Mr. Kirsch”).

For good and valuable consideration, and intending to be legally bound, Ferro
and Mr. Kirsch hereby agree as follows:

1. TERMINATION OF EMPLOYMENT

 

  A. Ferro has employed Mr. Kirsch since October 18, 2004.

 

  B. Mr. Kirsch and Ferro signed a confidentiality agreement (the
“Confidentiality Agreement”) dated October 18, 2004.

 

  C. Ferro and Mr. Kirsch signed a Change in Control Agreement effective as of
January 1, 2009 (the “Change in Control Agreement”).

 

  D. Mr. Kirsch has served as President and Chief Executive Officer for Ferro.

 

  E. Mr. Kirsch’s employment relationship with Ferro has ended as of
November 12, 2012 (the “Termination Date”) and Mr. Kirsch has no other service
relationships with Ferro as of that date, so the Termination Date is also the
date of “separation from service” for purposes of Section 409A of the Internal
Revenue Code.

2. NORMAL PACKAGE AND OTHER MATTERS

 

  A. Regardless of whether Mr. Kirsch signs this Release Agreement, Mr. Kirsch
will be paid for time worked through the Termination Date and will be entitled
to receive a payment equal to the value of current year accrued but unused
vacation.

 

  B. Regardless of whether Mr. Kirsch signs this Release Agreement, Mr. Kirsch
will be permitted to extend existing medical, dental, and vision insurance
coverage, if any, at his own expense, consistent with federal COBRA law and any
applicable state laws.

 

  C. Regardless of whether Mr. Kirsch signs this Release Agreement, Mr. Kirsch
will be entitled to exercise any stock options awarded to him by Ferro (that
have vested as of the Termination Date) at any time up to and including
February 12, 2013 (or until such earlier date on which such stock options expire
by their terms). After February 12, 2013, Mr. Kirsch will not be entitled to
exercise any further Ferro stock options. Any stock options that did not vest as
of the Termination Date will be forfeited as of the Termination Date.

 

  D. Regardless of whether Mr. Kirsch signs this Release Agreement, in
accordance with the terms of Performance Share Awards and Restricted Share
Awards under the 2006 Long-Term Incentive Compensation Plan or the 2010
Long-Term Incentive Plan, any Performance Shares or Restricted Shares awarded to
Mr. Kirsch that have not yet vested will be forfeited as of the Termination
Date.

 

  E. Regardless of whether Mr. Kirsch signs this Release Agreement, Mr. Kirsch’s
rights with respect to any benefits payable under the Ferro Corporation Savings
and Stock Ownership Plan and the Ferro Corporation Supplemental Defined
Contribution Plan for Executive Employees shall be governed by the terms and
conditions of such plans.

 

  F. If Mr. Kirsch does not sign this Release Agreement, he shall not be
eligible to receive any payment for 2012 or 2013 under the terms of Ferro’s
annual incentive plan.



--------------------------------------------------------------------------------

3. ENHANCED PACKAGE

In consideration of the agreements and promises made by Mr. Kirsch in this
Release Agreement, Ferro is prepared to provide Mr. Kirsch with, and Mr. Kirsch
hereby elects to receive, the following enhanced separation pay and benefits
(the “Enhanced Package”) in addition to the benefits described in paragraph 2
above and subject to the terms and conditions of this Release Agreement:

 

  A. Severance Payments

Ferro will pay Mr. Kirsch the following:

(1) A severance payment totaling One Million Eight Hundred and Sixty Thousand
Dollars ($1,860,000), which is equivalent to twenty-four (24) months of
Mr. Kirsch’s current base salary; and

(2) A payment of One Million Eight Hundred and Sixty Thousand Dollars
($1,860,000), which is equivalent to two (2.0) times the annual incentive that
Mr. Kirsch would have earned under Ferro’s annual incentive plan for 2012,
assuming that performance had been attained at the “target” level as based on a
percentage of Mr. Kirsch’s current base salary; and

(3) A pro rata payment equal to the annual incentive (if any) that Mr. Kirsch
would have earned under Ferro’s annual incentive plan for 2012 if he was
employed by Ferro on the last day of 2012, based on the actual level of
performance attained for 2012 and prorated by multiplying this amount by a
fraction, the numerator of which is equal to the number of days which have
elapsed in 2012 through the Termination Date and the denominator of which is
365.

 

  B. Continuation of Benefits

To the extent that Mr. Kirsch is enrolled in Ferro’s medical, dental and/or
vision plan as of the Termination Date, Mr. Kirsch and his spouse and dependents
(if likewise so-enrolled as of the Termination Date) will continue to
participate in those plans (whichever applicable) in accordance with the terms
of such plans as they may be amended from time to time, at the same cost to
Mr. Kirsch as would be incurred by similarly situated active employees (which
may change from time-to-time) until (1) the date Mr. Kirsch becomes eligible for
any medical, dental, or vision coverage provided by another employer or, if
earlier, (2) twenty-four (24) months following the Termination Date (the parties
agree that the COBRA continuation period shall not begin until after the
expiration of the periods set forth herein). Mr. Kirsch’s portion of monthly
premiums covering the fourth quarter of 2012 will be billed to him in such
quarter. Mr. Kirsch’s portion of premiums for subsequent months will be billed
to him quarterly, and he agrees to pay such invoices within 30 days of receipt
if he wishes to (and remains eligible to) continue coverage.

 

  C. Outplacement Services

Ferro shall make available to Mr. Kirsch reasonable outplacement services by a
firm selected by Ferro and acceptable to Mr. Kirsch, at Ferro’s expense, in an
amount not to exceed $25,000, for a period lasting not longer than two (2) years
after the Termination Date.

 

  D. Form and Timing of Payments

The timing of all payments to Mr. Kirsch under this Release Agreement shall be
made in a manner that complies with Section 409A of the Internal Revenue Code,
as amended, and shall be made as follows:

(1) The severance payments under paragraphs 3(A)(1) and 3(A)(2) shall be paid
within 30 days after the first day of the seventh month following the Effective
Date.



--------------------------------------------------------------------------------

  (2) The payment described in paragraph 3(A)(3) shall be payable to Mr. Kirsch
on (a) the date that currently employed executives of Ferro receive their annual
incentive payment for 2012, or (b) within 30 days after the first day of the
seventh month following the Effective Date, whichever occurs later.

 

  (3) No payment of any kind that would be considered deferred compensation
subject to Section 409A of the Internal Revenue Code shall be payable to
Mr. Kirsch before the first day of the seventh month after the Effective Date.
If any portion of this Release Agreement is deemed to be inconsistent with this
paragraph 3(D)(3), then this paragraph 3(D)(3) shall prevail.

4. CONFIDENTIALITY, NONDISPARAGEMENT, NONCOMPETITION, AND NONSOLICITATION

In consideration of the Enhanced Package, Mr. Kirsch promises that:

 

  A. For the period beginning on the date Mr. Kirsch signs this Release
Agreement and ending twenty-four (24) months later, Mr. Kirsch will not use or
disclose to any persons any proprietary or confidential business information or
trade secrets concerning Ferro or any of its affiliated companies (including all
subsidiaries), obtained or which came to Mr. Kirsch’s attention during the
course of his employment with Ferro.

 

  B. For the period beginning on the date Mr. Kirsch signs this Release
Agreement and ending twenty-four (24) months later, Mr. Kirsch will not make any
statements or disclose any information concerning Ferro, its directors,
officers, management, staff, employees, representatives, or agents
(collectively, “Ferro or its management”), which are likely to disparage Ferro
or its management, which are likely to damage the reputation or business
prospects of Ferro or its management, or which are likely to interfere in any
way with the business relations Ferro has with its customers (including
potential customers), suppliers, alliance partners, employees, investors, or
shareholders.

 

  C. For the period beginning on the date Mr. Kirsch signs this Release
Agreement and ending twenty-four (24) months later, Mr. Kirsch will not,
directly or indirectly, engage in, or assist or have an ownership interest in,
or act as an employee, agent, advisor or consultant of, for, or to any person,
firm, partnership, corporation or other entity that is engaged in, the
manufacture or sale of products that compete with Ferro’s products or any
products which are logical extensions, on a manufacturing or technological
basis, of Ferro’s products.

 

  D. For the period beginning on the date Mr. Kirsch signs this Release
Agreement and ending twenty-four (24) months later, Mr. Kirsch will not,
directly or indirectly, attempt in any way to induce any employee of Ferro or
any customer of Ferro to cease employment or cease doing business with Ferro or
to commence employment or commence business relations with any competitor of
Ferro; and, during the same period, Mr. Kirsch shall not hire or in any way
support or encourage or authorize the hire of any then-current Ferro employee at
any place of employment other than Ferro.

 

  E. Mr. Kirsch represents and warrants that, from the Termination Date through
the date he signed this Release Agreement, he has not engaged in any activity
inconsistent with the requirements of paragraph 4.

In addition, Mr. Kirsch hereby reaffirms the commitments made to Ferro in the
Confidentiality Agreement, which are in no way diminished or overridden by the
restrictions set forth in this paragraph 4. This paragraph 4 is not intended to
reduce any of the obligations that the law may impose on former employees, such
as any legal obligation not to disclose trade secrets or other types of
confidential information.

5. WAIVER

Mr. Kirsch acknowledges that Ferro is providing the Enhanced Package in lieu of
all other benefits to which he is or may be entitled arising out of his
termination of employment. Mr. Kirsch hereby waives any and all rights to any
other severance benefits offered to Ferro employees and any other right or
benefit under any



--------------------------------------------------------------------------------

agreement, understanding, or promise, whether written or oral, between
Mr. Kirsch and Ferro (or any of the Released Parties, as defined below). This
waiver does not affect Mr. Kirsch’s right to continuation of coverage under
Ferro’s health insurance plans at his own expense pursuant to any rights
Mr. Kirsch may have under federal COBRA law or any applicable state law.

6. RELEASE

In consideration of the Enhanced Package, Mr. Kirsch hereby releases Ferro
Corporation and all of Ferro Corporation’s predecessors, successors, assigns,
acquirers, parents, direct and indirect subsidiaries, affiliates, and all such
entities’ officers, directors, agents, representatives, partners, shareholders,
fiduciaries, insurers, attorneys, and employees (both current and former) (all
released entities are collectively referred to as the “Released Parties”) from
any and all claims, demands, actions, causes of action, suits, damages, losses,
costs, interest, attorneys’ fees, and expenses, known or unknown, which
Mr. Kirsch has or may claim to have against any of the foregoing arising from or
relating to his employment or termination of employment with Ferro.

Mr. Kirsch acknowledges that the foregoing release includes (but is not limited
to) all claims arising under federal, state, or local law in the United States
prohibiting employment discrimination or retaliation, including, without
limitation, the Age Discrimination in Employment Act of 1967, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Employee Retirement
Income Security Act, the Equal Pay Act, 42 U.S.C. §1981, the Vietnam Era
Veterans Readjustment Assistance Act, the Rehabilitation Act of 1973, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Older
Workers Benefit Protection Act, Chapters 4112 and 4113 of the Ohio Revised Code,
including all amendments to all such laws, and all claims under any other
federal or state laws, local ordinances or common law and other laws restricting
an employer’s right to terminate the employment relationship. Mr. Kirsch further
acknowledges that such release includes (but is not limited to) any claims he
may have under any internal grievance procedure at Ferro.

Mr. Kirsch agrees not to assert any such claims, demands, actions, or causes of
action in any court of law or other judicial or arbitral forum.

The foregoing release does not waive rights or claims that may arise after the
date this Release Agreement is executed. Mr. Kirsch agrees that he will neither
seek nor accept, from any source whatsoever, any further benefit, payment, or
other consideration relating to any rights or claims that have been released in
this Release Agreement.

7. VOLUNTARY ELECTION

Mr. Kirsch acknowledges that:

 

  A. The only consideration being given for signing this Release Agreement is
set forth herein. In exchange for signing this Release Agreement, Mr. Kirsch is
being provided consideration to which he would not otherwise be entitled.

 

  B. No other promises or agreements have been made to or with Mr. Kirsch by any
person or entity to induce Mr. Kirsch to sign this Release Agreement.

 

  C. Mr. Kirsch has been given twenty-one (21) calendar days to consider the
effect of this Release Agreement, including the release contained above, before
signing this Release Agreement. By signing below, Mr. Kirsch expressly
acknowledges that he has been afforded the opportunity to take twenty-one
(21) calendar days to consider this Release Agreement and that his execution of
this document is with full knowledge of the consequences thereof and is of his
own free will.

 

  D. Mr. Kirsch is encouraged to discuss this Release Agreement and any matters
related to the termination of his employment with an attorney of his own
choosing. Mr. Kirsch acknowledges that, before signing, he has had sufficient
opportunity to do so.



--------------------------------------------------------------------------------

  E. Mr. Kirsch may revoke this Release Agreement during the seven-day period
beginning immediately after he signs this Release Agreement. Such revocation
must be made in writing delivered to Ferro at the address listed below before
the end of the seven-day period:

Ferro Corporation

6060 Parkland Boulevard

Mayfield Heights, Ohio 44124

Attention: General Counsel

The “Effective Date” of this Release Agreement will be the day after the
seven-day revocation period has expired. This Release Agreement will be neither
effective nor enforceable before the Effective Date. If timely revoked, all
portions of this Release Agreement will be void.

8. RETURN OF COMPANY PROPERTY

Mr. Kirsch represents that he has (a) returned to Ferro all company property in
his possession, custody, or control, including but not limited to all paper
documents, electronic documents, physical property, or other materials; and
(b) deleted all copies he has of any electronic records or documents of Ferro
and agrees that he will not, at any time in the future, seek to recover or
permit recovery of any such deleted files unless required by law. Mr. Kirsch
certifies that he has not disclosed any Ferro proprietary, confidential, or
trade secret information to anyone outside of Ferro and that he will not do so.
If Mr. Kirsch has any questions about the scope or applicability of this
paragraph, he agrees to contact the General Counsel’s office at Ferro.

9. WITHHOLDING

All payments and all dollar amounts referenced in this Release Agreement are
described in gross, but shall be subject to withholding, deductions and
contributions as required by law.

10. EXECUTIVE AVAILABILITY

After the Termination Date, Mr. Kirsch shall provide reasonable assistance and
cooperation to Ferro (or its affiliates or subsidiaries) concerning business or
legal related matters about which Mr. Kirsch possesses relevant knowledge or
information. Such cooperation will be provided only at Ferro’s specific request
and will include, but not be limited to, assisting or advising Ferro (or its
subsidiaries or affiliates) with respect to any business-related matters or any
actual or threatened legal action (including testifying in depositions,
hearings, and/or trials). Mr. Kirsch will be reimbursed for the reasonable costs
of providing assistance and cooperation, including, without limitation,
reasonable travel and lodging expenses.

11. TERMINATION OF CHANGE IN CONTROL AGREEMENT

In accordance with the provisions of the Change in Control Agreement, the “Term”
of the Change in Control Agreement (as defined therein) expires immediately upon
Mr. Kirsch’s Termination Date.

12. GOVERNING LAW

This Release Agreement will be governed by the internal substantive laws of the
State of Ohio.

13. BREACH

Ferro’s obligation to provide separation pay and benefits under this Release
Agreement will cease immediately if (a) Ferro reasonably determines in good
faith that Mr. Kirsch failed to comply with any of his obligations under this
Release Agreement and (b) such compliance failure has not been cured (if capable
of



--------------------------------------------------------------------------------

being cured) in all substantial respects within thirty (30) days after Ferro has
advised Mr. Kirsch in writing of the nature of the compliance failure, and
Mr. Kirsch will be required to return to Ferro (with ten (10) days after request
by Ferro) any amounts that Ferro has paid to Mr. Kirsch under this Release
Agreement other than the payments described in paragraph 2.

Unless there is a risk of imminent harm to Ferro, in which case Ferro will be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, Ferro will provide Mr. Kirsch with
at least thirty (30) days written notice of any alleged violation or breach of
this Release Agreement, so that he may respond to the allegations and cure the
compliance failure (if capable of being cured) prior to Ferro ceasing any
payments or benefits, returning any payments, or taking any legal action under
this Release Agreement.

Each party will bear its own costs to resolve any dispute arising under this
Release Agreement.

14. ENTIRE AGREEMENT

This Release Agreement, together with the Confidentiality Agreement, contains
the entire agreement between the parties hereto and replaces any prior
agreements, contracts and/or promises, whether written or oral, with respect to
the subject matters included herein. This Release Agreement may not be changed
orally, but only in writing, signed by each of the parties hereto. This Release
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, successors, and assigns.

15. INVALIDITY

The parties to this Release Agreement agree that the invalidity or
unenforceability of any one provision or part of this Release Agreement will not
render any other provision(s) or part(s) hereof invalid or unenforceable and
that the other provision(s) or part(s) will remain in full force and effect.

By signing this Release Agreement, Mr. Kirsch affirms that he has read this
Release Agreement carefully, that he knows and understands its contents, that he
is signing this Release Agreement voluntarily, and that signing this Release
Agreement is his own free act and deed.

To evidence their agreement and intention to be bound legally by this document,
James F. Kirsch and FERRO CORPORATION have signed and dated this SEPARATION
AGREEMENT AND RELEASE.

 

            FERRO CORPORATION /s/ James F. Kirsch     By:   /s/ Mark H.
Duesenberg JAMES F. KIRSCH      

MARK H. DUESENBERG

Vice President, General Counsel & Secretary

Date: November 19, 2012     Date:   November 19, 2012